DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2020/0127113) in view of Wu et al (US Patent No. 10,176,995).
Regarding claim 1, Ching discloses a semiconductor structure, comprising: a substrate Fig 16, 205; a gate structure Fig 16, 440-443 on the substrate Fig 16, 205; a dielectric layer Fig 16, 530 on the substrate and covering sidewall surfaces of the gate structure Fig 16, wherein the dielectric layer contains an opening passing through the gate structure along a direction perpendicular to an extending direction of the gate structure Fig 16; and a first isolation layer in the opening Fig 16. Ching discloses all the limitations except for the top surface of the isolation structure lower than the top surface of the gate structure.
Whereas Wu discloses a first isolation layer in the opening and with a top surface lower than a top surface of the gate structure Fig 10 and Fig 11. Ching and Wu  are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Ching and incorporate the isolation structure of Wu to provide improved isolation between devices.
	Regarding claim 2, Wu discloses wherein: a material of the first isolation layer includes a dielectric material; and the dielectric material includes silicon nitride (Column 7, lines 53-57 and Claim 3).
Regarding claim 4, Ching  and Wu discloses the substrate includes a semiconductor substrate and a plurality of fins on the semiconductor substrate; the gate structure is across the plurality of fins; and the first isolation layer is located between adjacent fins of the plurality of fins Ching Fig 16 and Wu Fig 12-13.
Regarding claim 5, Ching discloses doped source/drain regions in the plurality fins at two sides of the gate structure; and a metal layer in the dielectric layer, wherein the metal layer is electrically connected to doped source/drain regions at one side of the gate structure, and the metal layer is on the first isolation layer Fig 16 ¶0052-0055.
Regarding claim 6, Ching discloses wherein: the metal layer is parallel with the gate structure Fig 16 ¶0052-0055.
Regarding claim 7, Ching discloses a method for forming a semiconductor structure, comprising: providing a substrate; forming a dummy gate structure on the substrate ¶0021; forming a dielectric layer on the substrate Fig 16, 530, wherein the dielectric layer is on sidewall surfaces of the gate structure and exposes a top surface of the gate structure Fig 16; forming an opening in the dielectric layer Fig 16, 530, wherein, along a direction perpendicular to an extending direction of the gate structure Fig 16, the opening passes through the gate structure Fig 16; and forming a first isolation layer in the opening Fig 16. Ching discloses all the limitations except for the top surface of the isolation structure lower than the top surface of the gate structure.
Whereas Wu discloses wherein the dielectric layer is on sidewall surfaces of the dummy gate structure and exposes a top surface of the dummy gate structure Fig 10-13;a first isolation layer in the opening and with a top surface lower than a top surface of the gate structure Fig 10 and Fig 11. Ching and Wu  are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Ching and incorporate the isolation structure of Wu to provide improved isolation between devices.
	Regarding claim 8, Wu discloses wherein: a material of the first isolation layer includes a dielectric material; and the dielectric material includes silicon nitride (Column 7, lines 53-57 and Claim 3).
Regarding claim 9, Wu discloses wherein forming the first isolation layer comprises: forming a first isolation material layer in the opening; and etching back the first isolation material layer until the sidewall surfaces of the dummy gate structure are exposed to cause the top surface of the first isolation layer to be lower than the top surface of the dummy gate structure Fig 10-11.
Regarding claim 12, Ching  and Wu discloses wherein: the substrate includes a semiconductor substrate and a plurality of fins on the substrate; and the dummy gate structure is across the plurality of fins Ching ¶0021 and Wu Fig 10-11.
Regarding claim 13, Ching discloses after forming the dummy gate structure and before forming the dielectric layer, further comprising: forming doped source/drain regions in the plurality of fins at two sides of the dummy gate structure Fig 13-16.
	Regarding claim 19, Wu in view of Ching discloses wherein forming the second isolation layer comprises: forming a second isolation material layer on the first isolation layer and the dielectric layer; and planarizing the second isolation material layer until a surface of the dielectric layer is exposed to form the second isolation layer Fig 12.

Claims 3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2020/0127113) in view of Wu et al (US Patent No. 10,176,995) and in further view of Park et al (US Publication No. 2019/0067115).
Regarding claims 3 and 10, Wu discloses a second isolation layer in the opening and on the first isolation layer Fig 12-13. Ching and Wu discloses all the limitations except for the material of the isolation layers. Whereas Park discloses wherein a material of the second isolation layer is different from a material of the first isolation layer, and the material layer of the second isolation layer is same as a material of the dielectric layer ¶0073,0089. Ching and Park  are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 11, Park discloses  the material of the second isolation layer includes a dielectric material; and the dielectric material includes silicon oxide¶0073,0089.

Allowable Subject Matter
Claims 14-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811